Citation Nr: 0336435	
Decision Date: 12/24/03    Archive Date: 12/29/03	

DOCKET NO.  03-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefit sought on appeal.  
The veteran, who served with the Army National Guard of 
Kansas between July 1985 and June 1992, including a period of 
active duty from November 1990 to July 1991, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development in this case prior to further appellate 
review.  In this regard, it does not appear that the RO made 
any attempt to verify the stressful incident the veteran 
reports he was exposed to while serving in Saudi Arabia 
during the Persian Gulf War, nor has he been afforded a VA 
examination in order to aid in establishing the etiology of 
any psychiatric disorder that may be present.

With respect to the stressful incident the veteran reports he 
was exposed to during service, the veteran has related that 
he was exposed to the aftermath of a SCUD missile attack that 
occurred on February 25, 1991, and that he had terrible 
memories and many photographs of the "Highway of Death" and 
"Death Valley."  More specifically, the veteran relates that 
a SCUD missile landed approximately a mile and a half away 
from his barracks killing 28 people and that the injured were 
brought to his location because he was located at a hospital 
that was not in use.  

However, service records contain conflicting information 
regarding the dates of the veteran's presence in Saudi 
Arabia.  A DA Form 2-1, (Personnel Qualification Record) 
reflects that the veteran's overseas service in Saudi Arabia 
was between February 9, 1991, and February 18, 1991, a period 
of nine days, but the record also records that the veteran 
was stationed there for a period of four months.  The 
veteran's records of assignment show that he was assigned to 
the 170th Maintenance Company in Saudi Arabia as a truck 
vehicle repair between February 10, 1991, and February 17, 
1991.  Clarification of this matter is necessary since 
service records that would be expected to document the 
veteran's presence in Saudi Arabia on February 25, 1991, do 
not do so.  The RO has also made no attempt to verify the 
veteran's actual location while stationed in Saudi Arabia.  

The Board also notes that the veteran has been diagnosed with 
various psychiatric disorders, including PTSD.  However, it 
is not clear whether the diagnosis of PTSD is based on the 
veteran's reported experiences in Saudi Arabia or some other 
event, possibly the death of the veteran's brother.  As such, 
the Board is of the opinion that the veteran should be 
afforded a VA examination in connection with his current 
claim.

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under the laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  While the record reflects that the RO 
notified the veteran of the provisions of the VCAA by way of 
a letter dated in March 2002, a recent decision promulgated 
by the United States Court of Appeals for the Federal Circuit 
(Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003) addressed the notice 
requirements of the VCAA.  It is not clear whether that 
decision has any impact on this case, but since the case is 
being returned to the RO for other reasons, the RO will have 
an opportunity to address this matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain verification of 
the veteran's actual date of service in 
the Persian Gulf.  If necessary, copies 
of orders assigning the veteran and/or 
his unit to Saudi Arabia should be 
obtained, as well as orders assigning the 
veteran and/or his unit to Fort Riley, 
Kansas. 

2.  The RO should request information 
from the veteran's National Guard unit as 
to his specific duties, assignments and 
locations of assignments while stationed 
in Saudi Arabia.  Information sought 
should be information which would 
document the presence of the veteran with 
his unit at the barracks on February 25, 
1991, when local emergency rescue 
transported a number of severely injured 
from the SCUD attack to that barracks, 
and the veteran's presence at some point 
in time during his assignment in Saudi 
Arabia on the "Highway of Death" in 
Kuwait.  A copy of any available unit 
history for the period of time the 170th 
Maintenance Company was assigned to Saudi 
Arabia should also be requested.

3.  Following the development requested 
in the first two paragraphs, the RO 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report should be added to the claims 
file.  

4.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  Regarding the 
claim for service connection for PTSD, 
the RO must provide the examiner the 
summary of any stressor described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied, and if the diagnosis of PTSD 
is deemed appropriate, the examiner 
should comment on the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principals involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file must be made available to the 
examiner for review.

5.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied in accordance 
with judicial guidance provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F. 3d 1334 (Fed. Cir. 2003), as well 
as 38 U.S.C.A. §§ 5103, 5103A and any 
other applicable legal precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his appeal.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



